In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Richmond County (Leone, J.), dated January 21, 1997, which denied their motion pursuant to CPLR 3212 for summary judgment dismissing the complaint.
Ordered that the order is reversed on the law, with costs, the defendants’ motion is granted, and the complaint is dismissed.
It is well established that for a plaintiff in a slip and fall case to establish a prima facie case of negligence, the plaintiff must demonstrate that the defendant either created the allegedly dangerous condition or had actual or constructive notice of it (see, Gordon v American Museum of Natural History, 67 NY2d 836; Kraemer v K-Mart Corp., 226 AD2d 590). In this case, the plaintiff has failed to do either (see, Anderson v 35 W. 23rd St. Condominium, 240 AD2d 446; Lathan v NCAS Realty Mgt. Corp., 240 AD2d 474; Kuchman v Olympia & York, USA, 238 AD2d 381; Wolfson v Nevele Hotel, 222 AD2d 881). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Plorio, JJ., concur.